Citation Nr: 1719862	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 20, 2008, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the VA RO in Chicago, Illinois.  

In June 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  However, the VLJ who presided over that hearing is no longer with the Board.  In February 2017, the Veteran was sent a letter notifying him of that fact and informing him of his right to request a new hearing before a current member of the Board.  In February 2017, the Veteran informed the Board that he did not wish to exercise his right to have another hearing.  Therefore, there is no bar to proceeding with a final decision at this time.  

This case was previously before the Board, most recently in December 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The schedular criteria are inadequate and there are exceptional factors in that the Veteran's service-connected low back and lower extremity disabilities precluded him securing or following any form of substantially gainful employment consistent with his education and occupational history prior to June 20, 2008. 



CONCLUSION OF LAW

The criteria for extra-schedular assignment of a TDIU prior to June 20, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for a low back disability, rated at 40 percent; left lower extremity radiculopathy, rated at 20 percent; and right lower extremity radiculopathy, rated at 20 percent.  His combined rating is 60 percent from June 20, 2008.  Prior to June 20, 2008, the Veteran's combined rating was 50 percent, with his bilateral lower extremity disabilities being rated at 10 percent each. 

The Board acknowledges that prior to June 20, 2008, the Veteran did not meet the schedular criteria for assignment of TDIU. 38 C.F.R. § 4.16(a) (2016).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2016).

In an August 2016 administrative decision, the Chief of Compensation Services determined that assignment of TDIU on an extra-schedular basis was not warranted for the period prior to June 20, 2008.  The Director indicated that the Veteran was not precluded from obtaining and maintaining employment due to service-connected disabilities alone as he had other, nonservice-connected, disabilities which also impacted his ability to work.   

However, the evidence of record indicates that even prior to June 20, 2008, the Veteran reported that he was unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Further, the medical evidence of record tends to corroborate the Veteran's statements. 

The record shows that the Veteran has received regular medical treatment for his low back disability, and resultant lower extremity radiculopathy, since at least October 2003.  In an October 2003 VA Medical Center treatment note, the Veteran's treatment provider found that the Veteran should not lift anything greater than 5 lbs. or engage in any prolonged sitting or standing as a result of his back disability.  In a March 2004 VA Medical Center treatment note, it was noted that the Veteran was unable to work as a result of his lumbar spondylosis and stenosis with resultant lumbar radiculopathy.  

At an August 2005 VA examination, the Veteran reported that he could not do anything but lay around because his back hurt all day and night.  He further reported that he was unable to work because he could not sit or stand for long periods of time.  The examiner noted that the Veteran continued to have severe left leg radicular pain and pain management injections did not seem to help.  The examiner added that the Veteran was currently under the care of a neurosurgeon and that his lumbar decompression may require surgery, as the pain clinic was unable to resolve his issues.  The examiner at that time opined that the Veteran's employability was very limited, specifically because of his severe back problems.  

At an August 2015 examination, the examiner opined that prior to 2008, the Veteran suffered from DJD of the lumbar spine with bilateral radiculopathy and that he was precluded from jobs that required lifting weights over 20 pounds and prolonged standing or long intervals of walking.  The examiner opined that the Veteran was able to work only sedentary jobs prior to 2008.

At his June 2013 hearing, the Veteran reported that he had only ever worked in manual labor.  The Veteran reported having worked as a butcher for 10 years and most recently, as a warehouse employee.  The Veteran reported that he was dismissed from those jobs because he was no longer able to lift, sit, or stand for prolonged periods due to his back disability and resultant lower extremity radiculopathy.  The Veteran also reported that he had completed a high school education and had no further vocational training.  That testimony was corroborated by information previously provided in his March 2004 VA Form 21-8940. 

The Board acknowledges the August 2008 decision from the Director of Compensation; however, the Board finds that decision to be in error.  In this regard, the Board notes that there is evidence of record, to specifically include the VA Medical Center treatment notes from 2003 and 2004, which indicates that the Veteran's back disability presented an exceptional disability picture, in that it markedly interfered with his ability to obtain and maintain any form of substantially gainful employment prior to June 20, 2008.  The August 2008 decision by the Director of Compensation did not appropriately consider the Veteran's education and occupational history in forming the decision.  In this regard, the Board notes that the Veteran has only ever worked in physical and manual labor types of positions.  The medical evidence of record shows that the Veteran would be unable to perform the occupational duties associated with such work since at least March 2004, if not earlier.  While the August 2015 VA examiner opined that the Veteran would have been able to perform sedentary employment prior to 2008, that opinion is wildly inconsistent with the Veteran's education and occupational history.  In this regard, there is absolutely no indication from the record that the Veteran was in a position to obtain and maintain any sort of sedentary employment prior to 2008.       

Therefore, the Board finds that the Veteran's symptoms consistently produced an unusual disability picture which exceeded the criteria for his low back and bilateral lower extremity disabilities and did not fit under any relevant diagnostic code.  Those symptoms have produced total disability for the period prior to June 20, 2008, as the Veteran was unable to obtain and maintain gainful employment consistent with his education and occupational history prior to that date as a result of the disabilities.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to an extra-schedular TDIU rating is warranted for the period prior to June 20, 2008.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an extra-schedular TDIU prior to June 20, 2008, is granted. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


